Citation Nr: 0416446	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  04-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of non 
service-connected pension benefits in the amount of 
$3,892.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from March 1951  to June 
1951.

This appeal arose from an April 2003 decision by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO) which determined that the veteran had not submitted 
a timely request for waiver of an overpayment of non service-
connected pension benefits in the amount of $3,892.00.

Upon motion of the veteran's accredited representative, this 
case has been advanced on the Board's docket due to the 
veteran's age.  See 38 C.F.R. § 20.900 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking waiver of indebtedness created via the 
overpayment of VA non service-connected pension benefits.  As 
noted in the Introduction, his request was denied by the RO 
because it determined that the request had not been timely 
filed.

Pertinent law and regulations

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor. 
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2003).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing.  If the delay in 
the receipt of the notice of indebtedness is substantiated, 
the 180-day period is computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. § 1.963(b)(2).

Factual background

The veteran was awarded non service-connected pension 
benefits by a rating action issued in November 1999, 
effective April 13, 1999.  The benefits were based upon a 
showing that the veteran and his spouse had no income.  

In May  2002, the RO took action to terminate the veteran's 
non service-connected pension benefits, effective November 1, 
1999, based on information that the veteran had income which 
exceeded the allowable income limit.  The veteran was 
informed in a letter dated May 17, 2002 that "This action 
has caused an overpayment of benefits paid to you.  You will 
be notified in a future letter of the over payment and how to 
repay the debt.  You have the right to request a waiver of 
the debt."  

On December 14, 2002, the veteran's representative submitted 
a request for a waiver of the overpayment.  Attached to this 
request was a copy of a VA Form 5655, Financial Status Report 
(FSR), which was dated June 21, 2002.  The representative 
stated that this FSR had been previously submitted along with 
a request for a waiver of the overpayment.

In April 2003, the COWC issued a decision denying the 
veteran's request for a waiver.  It was noted that the COWC 
could only consider a waiver request if it has been submitted 
within 180 days from the date of notice of the debt.  COWC 
indicated that the veteran had been notified of this debt on 
June 2, 2002 and that he had not submitted his waiver request 
until December 20, 2002, more than 180 days later.  The 
current appeal followed.

Reasons for remand

A review of the evidence of record indicates that, while the 
COWC decision was based upon the existence of a letter dated 
June 2, 2002, this correspondence is not in the claims 
folder.  The Board finds that an attempt should be made to 
associate a copy of this correspondence with the claims 
folder prior to a final determination of his appeal.  
Similarly, the veteran through his representative has 
contended that he filed his initial request for waiver of the 
charged in indebtedness in June 2002.  Efforts should be made 
to locate this purported request.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should locate and associate with 
the claims folder the June 2, 2002 letter 
notifying the veteran of the indebtedness 
created by the termination of his pension 
benefits, as well as any other documents 
pertaining to the creation of the 
indebtedness and notification of the 
veteran which are not currently in the 
file, as well as any correspondence from 
the veteran which is not now in the file.  
If such documentation cannot be located, 
this should be so stated, in writing, for 
the record.

2.  If necessary, VBA should then 
readjudicate the veteran's claim for a 
waiver of recovery of an overpayment of 
pension benefits.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




